872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eugene SZYMANSKI, Gjon Gojcaj, Shtjefan Juncaj, LuvigjJuncaj, Djelosh Nuclolvic, and Charles Walker,Defendants-Appellants.
Nos. 87-2123, 88-1324, 87-2133, 87-2152, 87-2153, 87-2155and 87-2156.
United States Court of Appeals, Sixth Circuit.
April 25, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY, and MILBURN, Circuit Judges.
PER CURIAM.


1
Defendants-appellants, Eugene Szymanski, Gjon Gojcan, Shtjefan Juncaj, Luvigj Juncaj, Djelosh Nuclolvic and Charles Walker, have appealed from the entry of judgments of conviction entered by the United States District Court for the Eastern District of Michigan, pursuant to the verdict of the jury, in which defendants were found guilty of conspiracy to distribute and/or distribution of controlled substances in violation of 21 U.S.C. Sec. 846 and/or 21 U.S.C. Sec. 841.  Upon review of the appellants' assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that no reversible error was committed during the course of the criminal trial.


2
Accordingly, the judgment of conviction entered by the district court pursuant to the jury's verdict is AFFIRMED.